Opinion of the Court by


Scott, Judge.

George instituted an action against Rook, under the statute to prevent certain trespasses, and'obtained a verdict for forty-five dollars, the plaintiff moved the court to treble the damages. The court overruled the motion, and entered *150judgment for the damages assessed by the jury,per curiam. general verdict will be decreed for single damages, unless the contrary appears. Withington v. Young, 4 vol. Mo. R. 564; Cooper v. Maupin, 6 vol. Mo. R. 624; Cross v. U. States, 1 Gallison C. C. R. The judgment of the circuit court is therefore erroneous, and is reversed, and judgment is entered by this court in conformity to this opinion.
In an action underThesta-tue, a genera] verdict will be decreed for singlo damages, unless the contrary appears*